                        UNITED STATES DISTRICT COURT 
                       EASTERN DISTRICT OF WISCONSIN 
                                                   

 
JAMIL S. ALLEN, 
 
                    Plaintiff,     
                                                               
          v.                                                  Case No. 17‐CV‐1383 
 
ARMOR CORRECTIONAL HEALTH 
SERVICES, INC., ET AL., 
  
                    Defendants. 
 
 
                                             ORDER 
 
 
       Plaintiff  Jamil  S.  Allen filed  a complaint under  42 U.S.C.  § 1983.  He voluntarily 

dismissed  his  lawsuit  on  June  1,  2018,  and  the  court  entered  an  order  of  dismissal  on 

June 8, 2018. A month later, Allen filed a motion to accept his amended complaint. He 

explained  that,  at  the  time  he  dismissed  his  lawsuit,  he  was  transferred  to  Dodge 

Correctional  Institution  and  could  not  litigate.  Because  Allen’s  proposed  amended 

complaint does not state a claim, the court will deny his motion. 

       In his proposed amended complaint Allen alleges that, while incarcerated at the 

Milwaukee County Jail, he fell in water on the floor (due to a cell flooding) and severely 

twisted  his  ankle.  (ECF  NO.  13‐1  at  2,  3.)  He  told  C.O.  Saffold  about  his  injury,  who 
notified medical. (Id. at 2.) Later, Allen learned that Saffold told C.O. Cannon to clean 

up the water before the inmates returned to their cells but Cannon failed to do so. (Id.)  

       To state a claim that he was injured by the conditions of his confinement, Allen 

must allege that jail officials knew about a “substantial risk of serious injury” but failed 

to  take  appropriate  steps  to  protect  him.  Butera  v.  Cottey,  285  F.3d  601,  605  (7th  Cir. 

2002).  Negligence,  even  gross  negligence,  is  not  actionable  under  §  1983.  Rosario  v. 

Brown,  670  F.3d  816,  821  (7th  Cir.  2012).  An  official’s  actions  must  be  intentional  or 

criminally reckless. Farmer v. Brennan, 511 U.S. 825, 837 (1994).  

       Allen’s  allegations  do  not  suggest  a  substantial  risk  of  serious  harm.  See  Bell  v. 

Ward,  88  Fed.  Appx.  125,  127  (7th  Cir.  2004)  (inmate  who  slipped  on  a  wet  floor  and 

struck his chin on a steel stool, resulting in a gash that required four stitches, failed to 

state a claim for violation of his rights under the Eighth and Fourteenth Amendments). 

As  stated  in  Bell,  although  wet  floors  do  present  a  possibility  that  inmates  might  slip, 

allegations like those made by Allen do not suggest a substantial risk  of serious harm 

that  reflects  the  deliberate  indifference  required  to  impose  liability  under  the  Eighth 

Amendment. 

       Allowing  Allen  to  reopen  his  case  and  file  the  proposed  amended  complaint 

would be futile because the complaint would not survive motion to dismiss for failure 

to state a claim. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir.2014).  The 

court will therefore deny the motion to accept the amended complaint. 



                                                  2
      NOW,  THEREFORE,  IT  IS  ORDERED  that  Allen’s  motion  to  accept  the 

amended complaint (ECF No. 13) is DENIED.   

      Dated at Milwaukee, Wisconsin this 26th day of November, 2018. 
       
 
                                               
                                              WILLIAM E. DUFFIN 
                                              U.S. Magistrate Judge 

 




                                          3
